Title: Thomas Jefferson to Ann C. Bankhead, 29 December 1809
From: Jefferson, Thomas
To: Bankhead, Ann C.


          
            My dear
Anne
            
Monticello
Dec. 29. 09.
          
           Your Mama has given me a letter to
inclose to you, but whether it contains any thing contraband; I know not. of
that the responsibility must be on her. I therefore inclose it.
			  
		  
		   
		  
		   
		  
		  I suppose she
gives you all the small news of the place
of such as the race in
writing between
Virginia &
Francis; that the wild geese are well
after a flight of a mile & a half into the river, that the plants in the
Greenhouse prosper Etc.

		  
		  à propos of plants, make a thousand acknolegements in my name & with my
respects to
mrs Bankhead for the favor proposed
of the
Cape Jessamine. it
			 will be cherished
with all the possible attentions: and in return proffer her
Calycanthuses, Paccans,
Silk trees,
Canada martagons or any thing else we
have.

		  
		   
		  
		  mr Bankhead I suppose is seeking a merry
Christmas in all the wit and merriments of
Coke Littleton. God
send him a good deliverance. such is the usual prayer for those standing at the
bar. 
				deliver to
Mary my kisses, and tell her I have a
present from one of her acquaintances,
miss
Thomas for her; the minutest gourd ever seen, of which I send her a
draught in the margin. 
				

		  
		  What is to become of our flowers? I left them so entirely to yourself, that I
never knew any thing about them, what they are, where they grow, what is to be
done for them. 
		  you must really make out a book of instructions for
Ellen, who has fewer cares in her
head than I have. every thing shall be furnished on my part at her call.

		  
		  present my friendly respects to
Doctr &
mrs Bankhead: my affectionate
attachment to
mr Bankhead & yourself, not
forgetting
Mary.
          Th:
            Jefferson
         